Citation Nr: 1124485	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  11-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Attorney Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1994 to December 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas VARO.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends, in essence, that he has a psychiatric disability that had its onset in (specifically, at the end of) service due to the nature of his discharge and has persisted since.  The record shows that the Veteran was discharged based on Medical Board findings of bilateral pes cavus that became symptomatic with military training, which rendered him not qualified under the physical standards for enlistment or induction; it was found he was enlisted in error.  

In a November 1999 statement, the Veteran contended that he has suffered from stress because of the conditions under which he left service, with a medical discharge, which has caused him increased headaches and stress.  He stated that he was rushed to the hospital with an anxiety attack in August 1999 due to his increased stress level.  He stated that the nature of his discharge created stress on his marriage and feelings of depression.

Regarding the 1999 anxiety attack, a July 1999 Providence Hospital emergency department report indicates treatment for an anxiety attack.  The Veteran reported he had had anxiety attacks in the past.  He reported that he was speaking to his ex-wife on the phone and "was under quite a bit of stress and anxiety"; he began punching a wall and breathing faster before he collapsed to the floor.  

The Veteran submitted internet and journal articles in support of the contention that job loss can lead to a downward spiral of depression, impaired functioning, and poor health.  

In a February 2010 statement in support of the claim, the Veteran's attorney stated that the Veteran suffers from depression and anxiety as a result of his undesired military discharge.

In an April 2010 statement, the Veteran reported being "depressed when sitting around or working".  He alleged that he did not want to be discharged from service and was sent to 14 doctors, all of whom "said he was okay", before the last doctor said he would have to be discharged due to "high arches that caused the water retention".  He alleges that he was sent on to Basic Training without a physician's exam and was awakened one morning and instructed to go to the doctor.  He contends that the Marine Corps told him that if he did not leave that he would be given no pay and held in Camp Lejeune; he stated that he was "jumped by three guys" who hit him with a lead pipe while he was being held there for discharge.  He stated that he was then given a medical discharge from the military, despite his contention that "nothing was wrong".  [It must be noted that the assault occurred after his discharge from active service.]

The Veteran has not been afforded a VA psychiatric examination with respect to his claim of service connection for a psychiatric disability.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the Veteran's accounts that he has experienced symptoms of depression and/or anxiety (which he is competent to observe) continuously since service, and the record of an anxiety attack since separation, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran has a current psychiatric disability related to service) is a medical question, and a VA nexus examination to determine the nature of, and likely etiology for, the Veteran's psychiatric disability is necessary.

The Veteran's attorney has made very general statements that the Veteran continues to receive relevant treatment "from previously identified medical providers."  The problem, though, is at no time has the Veteran identified any medical providers.  He was receiving treatment at the VA in Shreveport when he previously lived in Louisiana, and records for treatment through May 2001 are in the file.  It is not known whether he has since received treatment at any other VA or private facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers from whom he has received psychiatric treatment since his discharge from service.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any treatment the Veteran identifies. 

2.  After receiving additional relevant medical records, to the extent they exist, the RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of any psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each and every diagnosed psychiatric disability entity, please indicate (i) when such disability was first manifested, based on the record, and (ii) whether such disability was at least as likely as not (a 50% or better probability) incurred in or related to service, specifically the nature of the Veteran's discharge from service and events surrounding his discharge.

The examiner must explain the rationale for all opinions offered.  

3.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



